FILED
                             NOT FOR PUBLICATION                             FEB 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 PAUL T. COLEMAN,                                 No. 07-72259

               Petitioner,                        Agency No. A036-459-449

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                          Department of Homeland Security

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Paul T. Coleman, a native and citizen of Belize, petitions for review of the

Department of Homeland Security’s order reinstating his 1994 deportation order

under 8 U.S.C. § 1231(a)(5). We have jurisdiction under 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
review de novo due process claims and questions of law, Garcia de Rincon v.

Dep’t of Homeland Sec., 539 F.3d 1133, 1136 (9th Cir. 2008), and we deny the

petition for review.

        Because Coleman failed to demonstrate a gross miscarriage of justice in his

initial deportation proceeding, he may not at this point collaterally attack his 1994

deportation order. See id. at 1137-38 (while a petitioner is generally prevented

from collaterally attacking an underlying removal order on constitutional due

process grounds, 8 U.S.C. § 1252(a)(2)(D) permits some measure of review if the

petitioner can demonstrate a “gross miscarriage of justice” in the prior

proceedings).

        PETITION FOR REVIEW DENIED.




IH/Research                                2                                    07-72259